DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The information disclosure statements filed 10/7/2021 and 10/22/2020 have been considered by the Examiner.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-26 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesare (2008/0137058).

With respect to claim 17, Cesare discloses: A method of using a LIDAR apparatus [ taught by the method of operation of the device of figure 4 ], the method comprising the steps of: generating a polarized signal [ taught by the signal generated by laser source (1); paragraph [0026] ]; applying at least some portion of the polarized signal onto a semi-transparent media [ paragraph [0026] teaches that the telescope (5) transmits the laser beam to the atmosphere – the atmosphere being a semi-transparent media ]; receiving two or more scattered signals from the semi-transparent media [ the device receives horizontal and vertical polarized signals ], wherein there is an ambiguous overlap between the two or more received scattered signals [ paragraph [0028] teaches that the laser light backscattered from the atmosphere is a mixture of horizontal and vertical polarization ]; [ this function is met by the two polarization beam splitters (2 and 4) ]; determining one or more characteristics of the separated first component and the separated second component [ this function is met by the detectors (6 and 7) ]; and determining, with computational equipment based on the one or more of the characteristics of the separated first component and the separated second component, one or more of: 1) optical depth of a portion of the semi-transparent media, 11) physical depth of the semi-transparent media, iii) optical purity of the semi-transparent, and iv) topography characterization of the semi- transparent media [ paragraph [0004] states “…The LIDAR is an instrument that makes it possible to determine some properties of the atmosphere (aerosol and water vapour contents, wind velocity, temperature, cloud heights, etc.) by transmitting a laser beam in the atmosphere and analyzing (measuring the time of flight, the Doppler shift, the spectral distribution, etc.) that part of the light which is back scattered towards the instrument…” – this teaching renders obvious the limitation above (in italics), for example water vapor content can be construed as a measure of purity ].
Claims 18, 19 and 21 are taught by laser source (1); paragraph [0026].
Claim 20 would have been obvious because the wave theories applicable to light wavelengths extend into the electromagnetic spectrum.
Claim 22 and 23 are taught in that the detectors measure the reception of a horizontal and vertical polarization component.
Claim 24 would have been obvious because measuring cloud height – paragraph [0004] - require measuring surface within an atmospheric volume.
Claim 25 would have been obvious because measuring time-of-flight – paragraph [0004] – creates range values which can be used to determine shape in three dimensions.

Claim 29 would have been obvious because the atmosphere contains soft (water vapor) and hard (particulates and ice crystals) targets.
Claim 30 is suggested to a skilled artisan be the use of horizontal and vertical polarization if the device of Cesare.
Claims 27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesare (20080137058) in view of Engstroem et al (WO-0242792-A1).
Engstroem et al teaches that is was known at the time of the present application to have used laser measuring system to perform bathymetry – see page 1. 
As a result, claim 31 would have been obvious because it merely recites a known application for the lidar system of Cesare.
Claim 27 would have been obvious because figure 3 shows that their method includes measuring the distance between the water surface and a submerged surface.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645